Name: 92/541/EEC, Euratom: Council Decision of 18 November 1992 appointing a member of Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-12-02

 Avis juridique important|31992D054192/541/EEC, Euratom: Council Decision of 18 November 1992 appointing a member of Economic and Social Committee Official Journal L 351 , 02/12/1992 P. 0028 - 0028COUNCIL DECISION of 18 November 1992 appointing a member of Economic and Social Committee (92/541/EEC, Euratom)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European conomic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat has become vacant on the Economic and Social Committee following the death of Mr Pedro Vidal, notified to the Council on 30 June 1992; Having regard to the nominations submitted by the Portuguese Government on 24 September 1992, Having obtained the opinion of the Commission of the European Communites, HAS DECIDED AS FOLLOWS: Sole Article Mr Maria LuÃ ­sa Freire de Andrade Santiago is hereby appointed member of the Economic and Social Committee in place of Mr Pedro Vidal for the remainder of his term of office, which runs until 20 September 1994. Done at Brussels, 18 November 1992. For the Council The President CHALKER OF WALLASEY (1) OJ No L 290, 23. 10. 1990, p. 13.